DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The proposed reply filed on 04/28/2022 has been entered. Claims 1-14 are currently pending.

Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant has amended claim 1 to recite “A water lubrication twin-screw air compressing system comprising: a compressor, being a water lubrication air compressor having a pair of screw rotors disposed therein, the pair of screw rotors being complementary male rotor and female rotor to compress air, wherein the compressor includes a compressor housing formed with a compression chamber therein, an axial sealing device disposed in the compression chamber, a first water-injection port, and a second water-injection port; wherein the first water-injection port connects to the axial sealing device, and the second water-injection port connects to the compression chamber; an air-loop system, fluidically connected to the compressor, wherein the air-loop system includes: an air filter; an air valve fluidically connected to the air filter; a first check valve fluidically connected to the air valve and the compressor, so as to prevent air from flowing backward from the compressor to the air valve; a moisture separator for separating air from moisture, fluidically connected to the air valve and the compressor to receive an air-water mixture from the compressor; and a first control valve fluidically connected between the air valve and the moisture separator, wherein the air separated by the moisture separator is capable of being transported to the air valve to adjust an air injection volume of the air valve by controlling the first control valve; and a water-loop system including: a water supply device, fluidically connected to the compressor and an external water source, and including a first water-treatment device; a first water-loop unit, fluidically connected to the moisture separator and the first water-injection port of the compressor and including a second water-treatment device, so as to modify a quality of water and to reduce corrosion of a plurality of metal components; and a second water-loop unit, fluidically connected to the moisture separator and the second water-injection port of the compressor and including a water filter, so as to remove impurities in the cycling water, wherein the second water-loop unit is isolated from the first water-loop unit, and wherein the water supply device is isolated from the first water-loop unit.” Applicant has clarified the water loop circuits to overcome the previous art used in the Non-Final Office Action dated “ 02/01/2022. For at least this reason, independent claim 1 and dependent claims 2-14 are found to be allowable over the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CONNOR J. TREMARCHE whose telephone number is (571)272-2175. The examiner can normally be reached Monday - Thursday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469)295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CONNOR J TREMARCHE/Primary Examiner, Art Unit 3746